918 F.2d 174Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lamar PERRYMAN,v.John D. PARKER, Clarence L. Jackson, Lewis W. Hurst, theVirginia Parole Board, Members, Defendants-Appellees.
No. 90-6109.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 16, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-90-241-AM)
Lamar Perryman, appellant pro se.
E.D.Va.
AFFIRMED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Lamar Perryman appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 suit without prejudice.  Our review of the record discloses that this appeal is without merit.*   Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The district court dismissed Perryman's suit without prejudice for failure to exhaust administrative remedies.  The administrative exhaustion requirement is not applicable in this case because Perryman's suit is against the Virginia Parole Board and does not concern prison conditions.  However, because Perryman seeks to challenge the "denial of parole release," his claim appears to seek release from his confinement.  Such a claim is subject to the exhaustion requirement of 28 U.S.C. Sec. 2254(d).   See Todd v. Bakerville, 712 F.2d 70 (4th Cir.1983).  Therefore, Perryman must file a petition for a writ of habeas corpus in Virginia court, see Va.Code Ann. Secs. 8.01-654, 17-97, refiling his federal claim